Apare-ciendo de los autos que la moción solicitando la pensión ali-menticia de que se trata no debe considerarse como encami-nada exclusivamente a la obtención de alimentos para la es-posa pendente lite, sino que la resolución apelada en conexión con la moción puede estimarse como estableciendo una base provisional para fijar una cuota a favor de la señora y de los hijos habidos en el matrimonio disuelto mientras se li-quidan los bienes gananciales, pudiendo el contador partidor, sujeto a la aprobación de la corte, liquidar la pensión al ha-cer la de los gananciales imputando equitativamente a la es-posa lo que a ella corresponda en la pensión, se confirma la resolución apelada, sin perjuicio del derecho de las partes a acudir a la corte a quo para que se varíe la resolución dic-tada si las circunstancias así lo demandaren.